*** Confidential Treatment Requested    Exhibit 10.25

LOGO [g74492logo_001.jpg]

--------------------------------------------------------------------------------

Purchase Agreement

This Purchase Agreement (“Agreement”) is made as of August 6, 2007 (if left
blank, then the date last written below) (the “Effective Date”) by and between
Wintec Industries, Inc., having principal offices at 4280 Technology Dr.,
Fremont, CA 94538 (hereafter, “Wintec” or “Buyer”) and NetLogic Microsystems,
Inc. having principal offices at 1875 Charleston Road, Mountain View, CA 94043
(hereinafter “NetLogic US”) and NetLogic Microsystems International Limited,
located at C/O Appleby Corporate Services (BVI) Limited; Palm Grove House, PO
Box 3190, Road Town, Tortola, British Virgin Islands (hereinafter “NetLogic
International”). For clarification, Wintec may purchase Products under this
Agreement from (i) NetLogic US for delivery to the United States or
(ii) NetLogic International for delivery to any country except the United
States. When Products are purchased from NetLogic US, the term “Manufacturer” or
“NetLogic’ herein shall mean and refer to NetLogic US. When Products are
purchased from NetLogic International, the term “Manufacturer” or “NetLogic”
herein shall mean and refer to NetLogic International. Wintec, NetLogic US and
NetLogic International hereby agree as follows:

 

1. SCOPE OF AGREEMENT

In accordance with the terms and conditions hereof, Manufacturer agrees to sell
and Wintec agrees to purchase certain Products (as hereinafter defined) which
are offered for sale by Manufacturer by means of purchase orders issued by
Wintec for inventory held on consignment or for drop shipment to Wintec CMs (as
hereinafter defined) or Wintec Customers (as hereinafter defined), as mutually
agreed upon by the parties. The terms and conditions of this Agreement shall
exclusively govern the purchase of Products from Manufacturer for resale by
Wintec solely to Wintec CMs or Wintec Customers and as contemplated herein.
Wintec agrees that Manufacturer is not required to sell Products to Wintec under
this Agreement, unless such Products will be re-sold by Wintec to Wintec CMs or
Wintec Customers, as such terms are hereinafter defined. Modifications of the
terms and conditions in this Agreement, or the adoption of additional terms and
conditions to this Agreement must be made in a written addendum to this
Agreement and signed by all parties to this Agreement.

 

2. TERM OF AGREEMENT

The term of this Agreement shall be one (1) year commencing on the Effective
Date. This Agreement shall automatically renew for additional one (1) year
periods unless either party provides notice in writing of the intention not to
renew this Agreement at least thirty (30) days prior to the date of termination
of this Agreement.

 

3. DEFINITIONS

“Cisco” means collectively Cisco Systems, Inc. and Cisco Systems International
B.V.

“Consignment Purchase Orders” means the purchase orders issued by Wintec and
accepted by Manufacturer for delivery of Products to Wintec as Consignment
Stock.

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 1 of 24



--------------------------------------------------------------------------------

“Consignment Purchase Pull Notifications” means the purchase pull notifications
issued by Wintec to remove Consignment Stock from Consignment Stock.

“Consignment Stock” means all Products held on consignment by Wintec under this
Agreement.

“Consignment Warehouse” means the warehouse facilities owned and operated by
Wintec as identified in Section 7.

“Custom Product” means (a) Modules, industrial temperature grade Products and
specially screened Products or (b) a Product that is not a Standard Product and
(i) is customized expressly for Wintec CMs’ or Wintec Customers’ product
requirements, or (ii) for which NetLogic has no alternative redistribution
channel.

“Delivery Date” means the date agreed to by NetLogic and Wintec for receipt of
Products by Wintec in (a) the applicable Consignment Purchase Order or Drop Ship
Purchase Order for any order for such Products, as applicable, or (b) any other
written acknowledgment by NetLogic.

“Drop Ship Purchase Orders” means the purchase orders issued by Wintec and
accepted by Manufacturer for drop shipment of Products to a Wintec CM or Wintec
Customer.

“Intellectual Property” means any and all tangible and intangible: (i) rights
associated with works of authorship throughout the world, including but not
limited to copyrights, neighboring rights, moral rights, and maskworks, and all
derivative works thereof (ii) trademark and trade name rights and similar
rights, (iii) trade secret rights, (iv) patents, designs, algorithms and other
industrial property rights, (v) all other intellectual and industrial property
rights (of every kind and nature throughout the world and however designated)
whether arising by operation of law, contract, license, or otherwise, and
(vi) all registrations, initial applications, renewals, extensions,
continuations, divisions or reissues thereof now or hereafter in force
(including any rights in any of the foregoing).

“Lead Time” shall mean the period from the time NetLogic accepts an order for
Products until delivery to Wintec as quoted by NetLogic.

“MPA” means the Master Purchase Agreements between Manufacturer and Cisco dated
November 7, 2005.

“NCNR” means a Product designated as Non-Cancellable/Non-Returnable (“NCNR”)
Product.

“Non-Conforming Product(s)” means Product that is found not to conform to the
mutually agreed upon Specifications between Manufacturer and Cisco, or is in any
way defective in material or workmanship, or otherwise damaged.

“Products” means the products specified on Appendix A to this Purchase Agreement
and any other products purchased from Manufacturer pursuant to this Agreement.
To the extent that Wintec purchases new or additional products from Manufacturer
not specified in Appendix A, such Products shall be covered by this Agreement
even if the parties do not execute a new Appendix A including such new or
additional products.

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 2 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

“Purchase Order(s)” means individually or collectively, Consignment Purchase
Orders, Consignment Purchase Pull Notifications and/or Drop Ship Purchase
Orders.

“Specifications” shall mean the Product-specific specifications.

“Standard Products” shall mean all Products that are not Custom Product(s).

“Wintec CMs” shall mean those contract manufacturers engaged in the manufacture
of Cisco Systems, Inc. products, as agreed to among Manufacturer, Cisco Systems,
Inc. and Cisco Systems International BV.

“Wintec Customer(s)” used in the singular form shall mean and refer to either
Cisco Systems, Inc. or Cisco Systems International B.V., as the case may be, and
in the plural form shall mean and refer collectively to Cisco Systems, Inc. and
Cisco Systems International B.V.

 

4. FORECASTS

4.1 Rolling Forecasts. Upon the execution of this Agreement and, thereafter, on
or before Monday of every week during the term of this Agreement, Wintec will
provide to Manufacturer a forecast of the quantities of Products anticipated to
be purchased from Manufacturer by Wintec each week over the next twenty-six
(26) weeks (the “Rolling Forecast”). Although Wintec’s forecast is for planning
purposes only and not binding on either Wintec or Manufacturer, Wintec will
continually improve the accuracy and reliability of its forecast.

4.2 Flexibility. Manufacturer will ensure it has the capacity to increase or
decrease, in all market conditions, production of the Products as set forth in
Wintec’s 26 weeks Rolling Forecast as follows: (i) [***] of the increase or
decrease is to be effected within [***]; and (ii) [***]if the increase or
decrease is to be effected within [***]. Manufacturer will sustain such
flexibility percentages as measured against a baseline rolling window of 12
weeks of forecast to be refreshed weekly. Additionally, such flexibility
capability will be in accordance with any flexibility goals and actual Lead Time
parameters established with Wintec. To the extent that Manufacturer has agreed
with Cisco to flexibility terms that are more expansive or permit shorter
implementation periods, Manufacturer will afford them to Wintec as well in lieu
of those set forth above. Manufacturer shall coordinate with Wintec to meet any
such Rolling Forecast increase or decrease by effectively managing its inventory
at the lowest, longest lead time component or raw material level to minimize
risk throughout the supply chain while ensuring maximum flexibility and
scalability to Wintec’s demand. Manufacturer hereby acknowledges that Wintec
shall not bear any liability or responsibility for any costs incurred by
Manufacturer to meet such volume increase or decrease unless otherwise provided
for in this Agreement.

4.3 Allocation of Products. In the event any Product or Product components is in
short supply, Manufacturer shall deliver to Wintec an allocation no less
favorable than that provided to any of its other customers purchasing similar
quantities of similar products whether purchasing directly from Manufacturer or
indirectly from a Manufacturer subsidiary. Manufacturer shall provide Wintec
with as

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 3 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

much notice as reasonably possible if it anticipates or has reason to believe
that Manufacturer’s output of the Product will not be sufficient to meet all of
Wintec’s requirements for any period. This capacity allocation right shall be in
addition to any other rights and remedies of Wintec. All Purchase Orders
accepted by Manufacturer are subject to Manufacturer’s right to allocate the
whole or any portion of its inventory or current Product for the use or
disposition in any manner that Manufacturer deems necessary or desirable.
Manufacturer shall not be liable for delay in supplying Products or for making
only partial shipments against any Purchase Order placed by Wintec and accepted
by Manufacturer. Minimum order quantities and minimum factory increments apply
for all Purchase Orders.

 

5. PURCHASE ORDERS

5.1 Purchase Orders. Manufacturer agrees that it shall handle Purchase Orders
placed by Wintec in a manner consistent with this Agreement. Manufacturer shall
accept and acknowledge in writing all Purchase Orders from Wintec, within three
(3) business days after receipt thereof, identifying a firm shipping date in
compliance with the applicable Lead Time with each such acknowledgment. In the
event the Purchaser Order is not accepted by Manufacturer in writing within
three (3) business days, it will be deemed rejected. In the event that
Manufacturer cannot meet the applicable Lead Time, the parties must agree to an
alternative shipping date or the Purchase Order issuer may cancel the Purchase
Order [***]. If Manufacturer cannot meet the applicable Lead Time, and Wintec
wishes to purchase the Products from an authorized distributor of Manufacturer,
which distributor has such Products in inventory, Manufacturer will make
reasonable commercial efforts to extend to such distributor a price which would
enable the distributor to sell Products to Wintec at the price provided by the
Manufacturer. All Purchase Orders placed with Manufacturer by Wintec shall be
subject to the terms and conditions of this Agreement without specific reference
hereto in any such Wintec Purchase Order. Wintec shall not be liable for any
verbal commitments made by Wintec, although Manufacturer may proceed based upon
an authorized Wintec buyer/planner’s provision of a Wintec Purchase Order number
which shall be followed by a written or electronic Purchase Order to be accepted
by Manufacturer as called for in this Section 5.1. All Purchase Orders shall be
placed by Wintec in writing or communicated via electronic delivery.

5.2 Consignment Purchase Orders; Consignment Stock. Manufacturer will deliver or
cause to be delivered Products as Consignment Stock only after acceptance of a
Consignment Purchase Order from Wintec requesting that Products be delivered to
the Consignment Warehouse. Consignment Purchase Orders shall be marked as
“Consignment Purchase Orders.”

5.3 Drop Ship Purchase Orders. When mutually agreed upon by Manufacturer and
Wintec, Products may be purchased by Wintec with directions by Wintec for drop
shipment of the Products to a Wintec Customer or Wintec CM location. Drop Ship
Purchase Orders shall be marked as “Drop Ship Purchase Orders.”

5.4 Non-Cancelable/Non-Refundable Products (NCNR). No Products shall be treated
as NCNR unless so designated in this Agreement, in the applicable Purchase
Order, or otherwise agreed to in writing by Wintec and Manufacturer.

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 4 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

6. CANCELLATION, RESCHEDULING AND DISCONTINUATION

6.1 Cancellation and Rescheduling: Wintec may cancel or reschedule Purchase
Orders as set forth in Appendix B.

6.2 Product Discontinuation. Manufacturer shall continuously manufacture
Products pursuant to Section 8.4 of the MPA. If Manufacturer intends to
discontinue the manufacture and sale of any Product (“EOL”), Manufacturer shall
give at least [***] written prior notice to Wintec (the “EOL Period”). During
the EOL Period, Wintec may place purchase orders for such Product pursuant to
this Agreement but may not request delivery of such Product on a date later than
[***] after the end of the EOL Period. Manufacturer shall provide support for
the EOL Product pursuant to Section 14 of this Agreement. In no event shall
Manufacturer accept purchase orders for such Product from any third party after
the last day of the EOL Period, without offering the same opportunity for
Product procurement to Wintec on behalf of Cisco. All Purchase Orders made
during the EOL Period shall be NCNR.

 

7. WAREHOUSE(S)

Consignment Warehouse. Manufacturer and Wintec agree that Wintec shall store the
Consignment Stock at the Consignment Warehouse located at (a) Unit 9-10, 15/F,
No.1 Hung To Road, Kwun Tong, Kowloon, , Hong Kong, PRC, and (b) 675 Sycamore
Drive, Fremont, California, United States (The Wintec Warehouse located in the
United States shall only house Manufacturer’s products with the number [***],
which are destined for delivery to a Wintec Customer located in the United
States). The parties must mutually agree in writing prior to Wintec’s shipment
and/or storage of any other Manufacturer Products at Wintec’s United States
Consignment Warehouse.

 

8. SHIPMENT; DELIVERY

8.1 Delivery. Delivery Dates shall be based on the Product Lead Time.

8.2 Late Delivery. Manufacturer shall notify Wintec if Manufacturer is unable to
deliver to Wintec any Products on the Delivery Date. Manufacturer shall
(i) notify a Wintec buyer/planner within twenty four (24) hours of
Manufacturer’s knowledge of late delivery and (ii) make reasonable commercial
efforts to allow no less than forty eight (48) hours notice of any such late
delivery. In the event that the parties cannot agree on a revised Delivery Date
or the late delivery has impacted a Wintec Customer order, (i) Wintec may cancel
the affected Purchase Orders without penalty, or (ii) Manufacturer shall accept
any reschedule or change, except in the product price, in the affected Purchase
Order as Wintec may require. Regardless of whether an order was placed by
Wintec, Manufacturer shall immediately notify Wintec of any known or anticipated
delays that may cause a manufacturing line for a Product to go down, or of any
circumstances that may cause disruption in deliveries of Products.

8.3 Shipping Documents and Markings; Packing.

8.3.1 Documentation. Shipping documentation must be complete and accurate and
include all required information including commercial invoice, packing list, all
applicable export and transportation documents and declarations. An itemized
packing list must accompany each shipment and shall

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 5 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

prominently identify (i) the purchase order number, (ii) the description, part
number, revision level, and quantity of the Products shipped, (iii) the number
of shipping containers in the delivery, (iv) the status of the shipment as
complete or partial, and (v) the waybill/bill of lading number.

8.3.2 Packaging. Unless otherwise specified by Wintec, Manufacturer will package
and pack all goods in a manner which (i) is in accordance with good commercial
practice, (ii) is acceptable to common carriers for shipment, (iii) follows
procedures taking into account the then most current I.C.C. regulations, and
(iv) is adequate to ensure undamaged arrival of the Products at the identified
destination. Wintec shall bear the cost of non-standard commercial packaging.

8.3.3 Markings. Manufacturer will mark all containers with necessary lifting,
handling and shipping information, country of origin, and with purchase order
numbers, date of shipment, and the names of the consignee and consignor.

8.4 Shipment to Consignment Warehouse. Shipping costs between Manufacturer’s
warehouse and Wintec’s Consignment Warehouse shall be paid by Manufacturer. Upon
delivery of the Products to the Consignment Warehouse, Wintec shall issue a
confirmation of receipt of Consignment Stock accompanied by a revised
Consignment Stock inventory report to Manufacturer.

8.5 Shipment from Consignment Warehouse to Wintec CMs or Wintec Customers.
Wintec agrees to ship Products from the Wintec Consignment Warehouse located in
the United States only for final delivery of Manufacturer’s [***] products to a
Wintec Customer in the United States. The parties must mutually agree in writing
prior to Wintec’s shipment and/or storage of any other Manufacturer Products at
Wintec’s United States Consignment Warehouse. Wintec shall be responsible for
shipment of any Consignment Stock pulled by Wintec from the Consignment
Warehouse for shipment to Wintec Customers or Wintec CMs (including but not
limited to any insurance, transportation/shipping charges). Wintec bears cost of
shipment and risk of loss or damage associated with shipment of any Consignment
Stock to a Wintec Customer or Wintec CM.

8.6 Drop Shipments. In the event, Manufacturer accepts a Drop Ship Purchase
Order from Wintec, all such deliveries shall be FCA port of shipment of
Manufacturer’s facility (per Incoterms 2000) for international shipments. Wintec
bears cost of shipment and title and risk of loss or damage shall pass to Wintec
upon delivery of such Products to the carrier, and any loss or damage thereafter
shall not relieve Wintec from any obligation hereunder. If Wintec does not
provide written shipping instructions, Manufacturer will select the carrier and
method of shipment without assuming any liability or cost.
Transportation/shipping and insurance charges shall be paid by Wintec, and will
be collected on delivery, or if pre-paid, will be invoiced to Wintec.

8.7 Inspection by Wintec. Products shall be subject to inspection and testing by
Wintec for (i) conformance to Product Specifications, (ii) warranty defects and
(iii) any other form of damage.

8.8 Rejection. In case any Product is found not to conform to the mutually
agreed upon Specifications, or is in any way defective in material or
workmanship, or otherwise damaged (“Non-Conforming Product”), Wintec may reject
the Product and will (i) promptly notify Manufacturer in writing of the basis of
such rejection and (ii) comply with the Manufacturer’s Return Materials
Authorization (“RMA”) process for the return of the Non-Conforming Products,
provided that such RMA process has been given in writing to Wintec.

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 6 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

8.9 Failure Analysis. At Wintec’s request, Manufacturer will adhere to the
failure analysis procedure as set forth in Appendix C and provide to Wintec a
failure analysis report specifying the reason for failure of any Non-Conforming
Product. [***]

8.10 Quality Standards. Manufacturer shall ensure that it adheres to industry
best practice. Manufacturer shall adhere to such additional processes,
procedures or qualification standards regarding Products which may be agreed to
by Manufacturer and Wintec from time to time. Manufacturer shall not ship any
Product to Wintec which has less than [***] of remaining shelf life.

 

9. STORAGE AT CONSIGNMENT WAREHOUSE; SECURITY

9.1 Storage. Subject to Section 9.2, Wintec shall provide storage of Products in
accordance with industry standard practice and shall ensure the safe storage of
the Consignment Stock including establishing processes and procedures for
controlling access to the Consignment Stock such that only Wintec’s employees,
contractors, agents or representatives who are engaged in receiving, storing,
maintaining and shipping the Consignment Stock in accordance with this Agreement
shall access to the Consignment Stock. At no time shall Wintec offer to sell,
sell, distribute, lend, or otherwise provide any of the Consignment Stock to a
third party for any purpose other than in furtherance of this Agreement and
solely as permitted in this Agreement.

9.2 Consignment Warehouse Security. Wintec represents and warrants that Wintec
shall maintain commercially reasonable security measures in accordance with
industry standards, including administrative and electronic safeguards to
protect the Consignment Stock in the possession or control of Wintec, or its
agents, employees or subcontractors. Wintec will make available to Manufacturer
at Manufacturer’s request security reports (including, but not limited to, login
records and intrusion logs) relating to the Consignment Stock stored at the
Consignment Warehouse or otherwise in Wintec’s possession. Wintec will provide
to Manufacturer the results of any security audits or assessments of the
Consignment Warehouse conducted by a third party. Wintec shall maintain adequate
books and records relating its security compliance. Such books and records shall
be available at the principal office of Wintec for inspection by Manufacturer or
its representatives during normal business hours and upon reasonable prior
written notice, for the purpose of determining Wintec’s compliance with
Agreement.

 

10. RISK OF LOSS

10.1 Consignment Stock. Wintec shall bear all risk of loss with respect to the
Consignment Stock, including without limitation all risk of loss, damage or
destruction by reason of casualty, negligence, theft or otherwise, while such
Consignment Stock is in the possession or under the control of Wintec or during
shipment to a Wintec Customer or Wintec CM. Title shall pass to Wintec
immediately upon Wintec’s issuance (or deemed issuance pursuant to Section 12)
of a Consignment Purchase Pull Notification, and any loss or damage thereafter
shall not relieve Wintec from any obligation hereunder.

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 7 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

10.2 Drop Shipments. Title and risk of loss or damage for Products sold pursuant
to a Drop Ship Purchase Order shall pass to Wintec upon delivery of the Products
by Manufacturer to the carrier, and any loss or damage thereafter shall not
relieve Wintec from any obligation hereunder.

 

11. INSURANCE

Wintec shall be responsible for purchasing and maintaining throughout the term
of this Agreement appropriate levels of insurance coverage to cover against any
and all loss, damage or lessening of value to all Consignment Stock in Wintec’s
possession or control.

 

12. SALE OF PRODUCTS

When and as Products held in Consignment Stock are required by Wintec, Wintec
shall remove such Products from the Consignment Warehouse and issue to
Manufacturer a Consignment Purchase Pull Notification. Each such removal of
Products shall constitute a sale of such Products by Manufacturer to Wintec and
result in an invoice issued by Manufacturer to Wintec for payment of Products.
Products shall be removed from the Consignment Stock on a
First-In-First-Out-basis. Wintec shall issue a Consignment Purchase Pull
Notification for Products in Consignment Stock within [***] calendar days of the
Delivery Date of such Products as indicated by Manufacturer in writing and if
Wintec does not issue such Consignment Purchase Pull Notification within [***]
calendar days of the Delivery Date for such Products, Wintec shall be deemed to
have issued such Consignment Purchase Pull Notification and therefore purchased
such Products as of the [***] calendar day from the Delivery Date for such
Products and Manufacturer will invoice Wintec for all such Products. Products
must be removed from the Consignment Stock inventory in the Minimum Order
Quantities (“MOQ”) set forth in Appendix A

 

13. TITLE; SECURITY INTEREST

13.1 Title to Products in Consignment. Title to any and all Products held as
Consignment Stock shall remain with Manufacturer until title passes to Wintec as
set forth in Section 10.1

13.2 Title to Products Drop Shipped. Title to Products sold to Wintec pursuant
to a Drop Ship Purchase Order shall pass to Wintec as set forth in Section 10.2.

 

14. SUPPORT

14.1 Support. Manufacturer agrees to provide reasonable technical assistance,
functionally equivalent replacement Products if available and processed
according to the warranty procedure specified in Section 16 herein, as well as
failure analysis services, including re-screening and testing (collectively,
“Support Services”) with respect to each Product individually, including
discontinued Products ordered, delivered and paid for by Wintec, for a period of
least [***], after the later of the last date of shipment to Wintec. Products
requiring support shall be returned pursuant to Manufacturer’s RMA process as
agreed upon by the parties. Support Services shall include, but may not be
limited to, the following:

14.1.1 Technical Support. Upon request, Manufacturer will provide in electronic
or other acceptable form, all bug notes or other documentation, and defining the
relevant information, symptoms, solutions or workarounds for identified Product
problems, including accurate records of Product deficiencies. During the Term of
this Agreement, Manufacturer will provide such support to at no charge.

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 8 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

14.1.2 Emergency Replacement. Manufacturer shall provide emergency replacement
Products within [***] of receipt of request therefor. If no replacement is
available, Manufacturer will provide replacement Products as soon as reasonably
possible and will notify requester of the estimated delivery date for such
replacement.

 

15. PRICES AND PAYMENT

15.1 Prices. The product prices shall be mutually agreed upon between the
parties in writing and updated at a minimum on a quarterly basis unless
otherwise agreed by the parties. Except for applicable Taxes, shipping and
insurance charges, and any import or export duties, no additional fees or
charges of any sort shall be charged to Wintec, unless the subject of a written
Manufacturer request accepted by a Wintec commodity manager in writing.
Manufacturer shall use its best efforts to meet Wintec’s quarterly cost
reduction targets, as they are communicated to Manufacturer. Manufacturer will
extend to Wintec all price decreases achieved by Manufacturer. Wintec shall have
the right to alter any percentage of Total Available Purchases (“TAP”) if TAP is
referenced in the Appendix A, in the event that: (i) Manufacturer’s pricing is
not competitive; (ii) the Products do not comply with the applicable
Specifications; (iii) Manufacturer has failed to or is unable to meet Delivery
Dates; or (iv) Manufacturer is not in compliance with any other material
provision hereof. Prices are in U.S. dollars and do not include applicable
Taxes. Manufacturer shall, where practicable, use available methods to lower
Taxes. “Taxes” mean any tax or other charge that Manufacturer is liable to
collect on behalf of any governmental authority as a result of the sale, use or
delivery of Products, including without limitation, duties, value added and
other withholding taxes. Taxes do not include taxes on Manufacturer’s net
income.

15.2 Payment. Payment by Wintec shall be made in United Stated Dollars and shall
be made [***] days from date of Manufacturer’s invoice to Wintec. Wintec shall
be allowed a [***] in addition to the [***] payment terms in this Section 15.2
such that payments shall not be considered late until after [***] from the date
of Manufacturer’s invoice. Accounts thirty (30) days past due will be subject to
a monthly charge at the rate of one and one-half percent (1.5%) per month or the
maximum allowable by law, whichever is lower. Manufacturer reserves the right to
ship orders C.O.D. or only upon pre-payment if any invoice is thirty (30) days
past due. Manufacturer may require different payment terms from time to time at
its own discretion.

 

16. REPRESENTATION AND WARRANTIES

16.1 Warranty of Title. Manufacturer warrants and represents that (i) it shall
convey to Wintec good and clear title to the Products, free and clear of all
liens and encumbrances, (ii) at the Effective Date and on the date each Product
is shipped, Manufacturer is not aware of any infringement of valid and existing
third party Intellectual Property rights with respect to any of the Products,
and (iii) it has the full authority to enter into this Agreement, to carry out
its obligations under this Agreement, and (iv) that to the best of
Manufacturer’s knowledge, its compliance with the terms and conditions of this
Agreement do not violate any applicable federal, state or local laws,
regulations or ordinances or any third party agreements in effect at the time of
the Effective Date of this agreement.

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 9 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

16.2 Product Warranty. The Warranty Period for a Product shall be three
(3) years or such other time as may be agreed to by the parties. The Products
(i) will be new and unused, (ii) will comply in all respects with the applicable
Specifications, ULA or CSA requirements that could effect quality, reliability,
safety or performance, and (iii) will be free from defects in materials, design
and workmanship. Manufacturer will, at its expense, replace all Non-Conforming
Products with new and unused Products, and make commercially reasonable efforts
to deliver the replacement Products to a location designated by Wintec within
[***] after receipt of Wintec’s request for replacement. If Manufacturer is
unable, within a reasonable time, to repair, replace or correct a defect or
non-conformance in Products to a condition as warranted, Wintec will be entitled
to a refund of the Product purchase price. Any Product replaced under warranty
is warranted for the period of time remaining in the original warranty for the
Product, but no less than [***]. Manufacturer will adhere to the failure
analysis procedure as set forth in Appendix C and provide to Wintec a failure
analysis report specifying the reason for failure of any Non-Conforming Product
(this obligation will continue for one year beyond the applicable Product
Warranty). Unless Manufacturer reasonably demonstrates that a returned Product
is not a Non-Conforming Product, Manufacturer will pay the cost of shipping and
insurance for the returned and replacement Products. The above warranties do not
apply to defects resulting from improper, unauthorized or inadequate maintenance
or repair (except where performed by or on behalf of Manufacturer); unauthorized
modification; improper use or operation outside of the Specifications for the
Product; abuse, negligence, accident, loss or damage in transit; or improper
site preparation. THE WARRANTIES SPECIFIED IN THIS AGREEMENT ARE EXCLUSIVE AND
NO OTHER WARRANTY, WHETHER WRITTEN OR ORAL, IS EXPRESSED OR IMPLIED.
MANUFACTURER SPECIFICALLY DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE. THE PRODUCT WARRANTIES SET FORTH IN THIS
SECTION 16.2 SHALL BE THE SOLE AND EXCLUSIVE REMEDY FOR ANY WARRANTY FAILURE
HEREUNDER.

 

17. INVENTORY REPORTS

Upon the execution of this Agreement and, thereafter, on or before 12:00 pm
(PST) on Saturday of every week during the term of this Agreement, Wintec will
provide to Manufacturer an inventory of the Consignment Stock held by Wintec in
a format approved by Manufacturer, which report shall identify (i) the quantity
of each Product contained in Consignment Stock; and (ii) the quantity of Product
pulled from Consignment Stock through the date of such report. Wintec shall keep
complete and accurate records of all Consignment Stock delivered to Wintec by
Manufacturer. These records shall be retained for a period of at least three
(3) years from the delivery of the Consignment Stock to Wintec. Manufacturer
shall have the right, upon reasonable notice, and during normal business hours,
to examine and audit all such Wintec records of the Consignment Stock delivered
to Wintec. Should Manufacturer determine that there is a discrepancy between
Manufacturer’s records of Consignment Stock shipped to Wintec and Wintec’s
records for such Consignment Stock, and Wintec is unable to remedy or explain
such discrepancy to Manufacturer’s satisfaction within ten (10) days written
notice by Manufacturer, Wintec shall be deemed to have purchased such
unaccounted Consignment Stock as of such 10th day and Manufacturer shall invoice
Wintec for such unaccounted Consignment Stock. If Wintec is notified by
Manufacturer of two (2) discrepancies between its records for the Consignment
Stock and Wintec’s records for such Consignment Stock within any three (3) month
period, then Manufacturer may terminate this Agreement upon thirty (30) days’
prior written notice to Wintec.

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 10 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

18. TERMINATION

18.1 Right to Terminate Agreement. In the event that a Party hereto is in
default of a material obligation under this Agreement and fails to remedy such
default or, if such default is not curable in thirty (30) days, commence to
remedy such default within thirty (30) days) of receipt of written notice
drawing the attention of the defaulting Party to the default and requiring the
same to be remedied, then, the non-defaulting Party shall have the right to
terminate this Agreement with immediate effect after the expiry of the period
fixed. Such termination shall not affect the Guarantee described in Section 27
or the revolving standby Letter of Credit provided by Wintec as set forth in
Section 26.

18.2 Return of Information. Upon termination of this Agreement by any party,
NetLogic US, NetLogic International and Wintec will each, as soon as
commercially practicable upon being requested in writing to do so by the other
parties, return all copies of the other parties’ supplied documentation,
confidential information and software to such other party(ies).

18.3 Post-Termination Orders. During the period from the written notice of
termination and the effective date of termination, Manufacturer shall continue
to ship Products to Wintec in accordance with the existing delivery schedule on
a Purchase Order. Manufacturer’s acceptance of any order after the expiration or
termination of this Agreement shall not be construed as a renewal or extension
of this Agreement, or as a waiver of the right to terminate or of any other
matter or right.

18.3 Limitation of Liability. Termination of the Agreement by either party for
any reason shall not give rise to any liability on the part of the terminating
party for any special, incidental or consequential damages such as, but not
limited to, compensation, reimbursement or damages on account of loss of
prospective profits or anticipated sales or on account of expenditures,
investments, leases, property improvements or commitments in connection
therewith; such termination shall not affect the liability of one party to the
other on account of business previously consummated hereunder, and final
settlement thereof shall be as described above.

 

19. LIMITATION OF LIABILITY

Manufacturer does not assume any liability resulting from the application or use
of any Product described within. No patent or other intellectual property
licenses are implied. Manufacturer reserves the right to make changes without
notice to any Product herein. Manufacturer will not be liable for any loss,
damages or penalty resulting from delay in delivery when such delay is due to
causes beyond the reasonable control of Manufacturer, including but not limited
to supplier delay, force majeure, act of God, labor unrest, fire, explosion or
earthquake. In any such event, the delivery date will be deemed extended for a
period equal to the delay. IN NO EVENT SHALL MANUFACTURER BE LIABLE FOR ANY
INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS OR FOR ANY SPECIAL,
CONSEQUENTIAL OR INCIDENTAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOSS OF
PROFITS OR GOODWILL THAT WINTEC MAY SUFFER, DIRECTLY OR INDIRECTLY, ARISING OUT
OF OR RELATING TO THIS AGREEMENT, REGARDLESS OF THE FORM OF ACTION, WHETHER IN
CONTRACT, TORT, INCLUDING NEGLIGENCE, PRODUCT LIABILITY OR OTHERWISE, EVEN IF
MANUFACTURER HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE OR IF SUCH
DAMAGE COULD HAVE BEEN

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 11 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

REASONABLY FORESEEN. IN NO EVENT WILL MANUFACTURER’S LIABILITY TO WINTEC EXCEED
THE AMOUNT OF THE PURCHASE PRICE PAID TO MANUFACTURER BY WINTEC FOR THE PRODUCT
THAT DIRECTLY CAUSED THE DAMAGE.

 

20. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of California without regard to its conflict of law rules and the
exclusive forums for the resolution of any disputes hereunder shall be
California State Courts in the County of Santa Clara or federal district courts
in the Northern District of California. The parties agree to submit any matter
in dispute under this Agreement to JAMS (“the Association”) for final and
binding arbitration conducted in Santa Clara County, California, U.S.A and
conducted in accordance with the rules of the Association. The parties exclude
in its entirety the application to this Agreement of the United Nations
Convention on Contracts for the International Sale of Goods.

 

21. WAIVER

Any failure by either party to enforce this Agreement as to any breach hereof by
the other party shall not be deemed to be a waiver of the rights of such party
as to such breach or any subsequent breach.

 

22. COMPLETE AGREEMENT

This Agreement, along with any Exhibits, Appendixes or Addenda hereto,
constitutes the entire agreement between the parties as to the subject matter
hereof, and supersedes and replaces all prior contemporaneous agreements,
written or oral, regarding such subject matter. All Purchase Orders issued by
Wintec under this Agreement shall be governed exclusively by the terms and
conditions of this Agreement. Wintec’s Purchase Order forms or other forms shall
be deemed to have no terms and conditions, and Wintec disclaims any such terms
and conditions and such disclaimer shall be deemed to be a continuing disclaimer
throughout the term of this Agreement.

No amendment or modification of this Agreement shall be valid except if set
forth in writing stating that it is such an amendment or modification and signed
by an authorized representative of each of the parties hereto.

 

23. SEVERABILITY

If any provision of provisions of this Agreement shall be held to be invalid,
illegal, or unenforceable, such provision shall be enforced to the fullest
extent permitted by applicable law and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

24. ASSIGNMENT

Except in connection with a sale, merger or acquisition of substantially all of
the equity or assets of party, neither party shall assign any right or interest
nor delegate any duty or obligation under this Agreement without the prior
written consent of the other party, which shall not be unreasonably withheld.

 

25. CONFIDENTIALITY.

The NetLogic Microsystems, Inc. Mutual Non-Disclosure Agreement (NDA) signed by
the parties on July 27, 2007 shall govern any and all exchanges of confidential
information between the parties;

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 12 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

provided, however, that any expiration or termination provisions of such NDA
shall not apply so long as this Agreement (including any renewal term) is in
force, and, upon termination or expiration of this Agreement, all obligations of
non-disclosure and non-use shall continue as set forth in the NDA.

 

26. LETTER OF CREDIT.

In consideration of and as a further condition to Manufacturer’s entry into this
Agreement, on or before the delivery of any Products hereunder, Wintec shall
deliver to Manufacturer a revolving, irrevocable stand-by letter of credit in
the amount of [***] (the “Letter of Credit”) as credit enhancement for Wintec’s
continued performance under this Agreement.

The Letter of Credit shall be in form and substance and issued by a bank that is
reasonably satisfactory to Manufacturer. The Letter of Credit shall: (i) name
Manufacturer as beneficiary; (ii) allow Manufacturer to make partial and
multiple draws thereunder up to the face amount only for the purposes permitted
under this Section 26, and (iii) require the issuing bank to pay to Manufacturer
the amount of a draw upon receipt by such bank of a sight draft signed by
Manufacturer and presented to the issuing bank, accompanied by Manufacturer’s
statement that said draw is being made in accordance with the terms of this
Section 26. Manufacturer shall be entitled to draw upon the Letter of Credit in
accordance with this paragraph, or at any time within thirty (30) days prior to
the expiration date of the Letter of Credit unless Wintec shall have delivered
to Manufacturer a replacement Letter of Credit meeting the requirements of this
paragraph and with an expiration date not less than [***] after the date of
delivery. The Letter of Credit (or a replacement thereof satisfactory to
Manufacturer) shall remain in effect until the expiration or the sooner
termination of this Agreement, howsoever arising; provided that such termination
or expiration will not be effective so long as Wintec is in default in the
performance of its payment obligations under this Agreement, in which case,
Manufacturer may draw on this Letter of Credit to satisfy the Wintec’s payment
obligations. Manufacturer shall have the right (but shall not be obligated to)
draw under the Letter of Credit to remedy any default by Wintec in the
performance of its payment obligations under this Agreement. All requests to
draw under the Letter of Credit shall be accompanied by a copy of the invoice in
default proof of purchase or delivery to the carrier. Wintec shall, within ten
(10) business days thereafter cause a replacement Letter of Credit to be issued
to Manufacturer so that Manufacturer shall at all times have a Letter of Credit
in the amount of [***] available to it to support Wintec’s obligations under
this Agreement, and Wintec’s failure to do so shall be a material default
hereunder.

The Letter of Credit, or so much thereof as has not theretofore been applied by
Manufacturer in accordance with this paragraph or reduced pursuant to the
following provisions in this paragraph, shall be returned, without payment of
interest or other increment for its use, to Wintec at the expiration or sooner
termination of this Agreement. No trust relationship is created herein between
Manufacturer and Wintec with respect to the Letter of Credit.

 

27. GUARANTEE OF WINTEC PAYMENT OBLIGATIONS

This Agreement is subject to Manufacturer’s receipt of a written guarantee of
Wintec’s payment obligations under this Agreement issued by an institutional
lender or third party acceptable to NetLogic US and NetLogic International, at
their sole discretion (the “Guarantee”). In the event (A) the

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 13 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Guarantee is terminated or expires, or (B) there is an outstanding balance due
Manufacturer from Wintec which exceeds the Letter of Credit plus any unused
portion of the Guarantee, Manufacturer may, at any time and at its sole option
and discretion (i) terminate this Agreement immediately, (ii) cancel any pending
or accepted Purchase Orders, (iii) refuse to accept any Purchase Orders, and/or
(iv) require that Wintec return any Consignment Stock in Wintec’s possession or
control. Upon Manufacturer’s request in furtherance of this section 27, Wintec
agrees to return to Manufacturer the Consignment Stock in Wintec’s possession or
control immediately upon receipt of Manufacturer’s demand for such return.

 

28. FORCE MAJEURE

Neither party shall be held responsible for any delay or failure in performance
hereunder caused in whole or in part by earthquakes, fires, strikes, floods,
embargoes, labor disputes, acts of sabotage, riots, wars, accidents, voluntary
or mandatory compliance with any governmental act, regulation or request, delays
in carriers or suppliers, acts or omissions or other causes beyond such party’s
control.

 

29. DATA AND PROPRIETARY RIGHTS IN DATA

Portions of the data supplied are proprietary to Manufacturer. Manufacturer
retains for itself all proprietary rights in and to all designs, engineering
details, and other data pertaining to any goods sold except where rights are
assigned under written agreement by a corporate officer of Manufacturer. Wintec
agrees not to remove any proprietary markings, confidential markings, and
restrictive legends on, or within items provided by Manufacturer under this
Agreement, including markings that appear while starting or running software or
firmware and markings contained on hardware. Further, Wintec agrees to flow-down
contract provisions to Wintec Customers and Wintec CMs sufficient to preclude
Wintec Customers and Wintec CMs from removing such proprietary or confidential
markings.

 

30. EXPORT CONTROLS

Wintec hereby assures Manufacture that the Wintec will abide by all U.S. Export
Administration Regulations and acknowledges that commodities, technology or
software are exported in accordance with the Export Administration Regulations.

 

31. GOVERNMENT END USERS

This Agreement is for existing commercial items developed exclusively at private
expense, including but not limited to existing commercial integrated circuits.
The terms and conditions of this Agreement are fully applicable to the use,
duplication, modification and disclosure of the Manufacturer Products for, to,
or by the United States government, or any other government entity anywhere in
the world. No license, no patent rights or other intellectual property rights of
any kind are granted in the case of acquisitions by the United States government
which contain or are subject to Federal Regulations set forth at 48 CFR Part 27,
or 48 CFR Part 252.227, or the clauses FAR 52.227-15, FAR 52.227-13, DFAR
252.227-7004. and DFAR 252.227-7013 et seq. or their respective successors or
any other clause which purports to grant the United States government or any
other government intellectual property rights greater than or in addition to
those set forth in this Agreement, or which purports to impose additional
requirements upon Manufacturer to make this Agreement effective, unless
Manufacturer specifically so consents by separate written agreement. Failing
such agreement, and if this Agreement fails to meet the United States
government’s stated needs or is inconsistent in any respect with federal law,
Wintec agrees to secure the agreement of the United States government to return,
and to return, the Manufacturer

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 14 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Products, unused, to Manufacturer. For sales within the United States, the
seller of the commercial Products is NetLogic Microsystems, Inc., 1875
Charleston Road, Mountain View, CA 94043. For sales outside the United States,
the seller of the commercial Products is NetLogic Microsystems International
Limited, c/o Appleby Corporate Services (BVI) Limited; Palm Grove House; PO Box
3190, Road Town; Tortola, British Virgin Islands.

 

32. LIFE SUPPORT POLICY

Manufacturer’s Products are not authorized for use as critical components in
life support devices or systems unless a specific written agreement pertaining
to such intended use is executed between the manufacturer and the President of
Manufacturer. Life support devices or systems are devices which are intended for
surgical implant into the body or support or sustain life whose failure to
performs when properly used in accordance with instructions for use provided in
the labeling, can be reasonably expected to result in significant injury to the
user. A critical component is any component of a life support device or system
whose failure to perform can be reasonably expected to cause the failure of the
life support device or system, or affect its safety or effectiveness.

 

33. WINTEC FINANCIAL COVENANTS

Wintec agrees to provide to Manufacturer within 30 days after the end of each
fiscal quarter during the term of this Agreement, a detailed calculation of
Wintec’s Current Ratio, Quick Ratio and DSO (the “Financial Information’) for
such quarter and such other financial documentation requested by Manufacturer to
determine Wintec’s financial condition.

Where:

“Current Ratio” shall mean total current assets divided by total current
liabilities;

“Quick Ratio” shall mean total current assets, less total inventory (net of
applicable inventory reserves), divided by total current liabilities; and

“Days Sales Outstanding (“DSO”)” shall mean average accounts receivable for the
applicable period divided by net sales per day for the applicable period.

All ratios must be calculated and based on financial statements that are
prepared in accordance with generally accepted accounting principles (“GAAP”) in
the United States of America. Any financial information given to Manufacturer by
Wintec must be reviewed (for quarterly information) or audited (annually) by one
of the Big 4 accounting firms; namely, PricewaterhouseCoopers LLP, Ernst & Young
LLP, KPMG LLP and Deloitte & Touche LLP. Wintec hereby authorizes Manufacturer
to review and discuss any information provided by Wintec for purposes of this
provision directly with the Big 4 accounting firm selected by Wintec to review
and audit its financial information.

 

34. AUDIT RIGHTS

Once per fiscal quarter during the term of this Agreement unless a delayed
payment or lack of payment takes place or exists otherwise enabling Manufacturer
to reserve the right to more audits beyond the once per quarter frequency and as
needed such that 24 hours’ notice is not required, Manufacturer may enter anyone
of Wintec’s premises, upon 24 hours’ notice and during normal working hours
(Monday through Friday), to audit and inspect records, at Manufacturer’s sole
cost that pertain to the Financial Information,

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 15 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Wintec’s delayed payment or Wintec’s lack of payment, to verify that the records
conform to the requirements of this Agreement. Prior to Manufacturer’s entering
Wintec’s premises, Manufacturer will cause each of its employees, agents and
representatives who would have access to Wintec’s facilities to execute a
written agreement to maintain, preserve, and protect all confidential or
proprietary information and technology of Wintec and confidential of Wintec’s
other customers.

 

35. INDEMNIFICATION

35.1 Indemnification by Manufacturer. Manufacturer will indemnify, defend, and
hold harmless each of Wintec and its officers, directors, employees, successors
and assigns (collectively the “Indemnified Parties”) from and against all
claims, suits, and actions brought against the Indemnified Parties or tendered
to the Indemnified Parties for defense and/or indemnification (collectively
“Claims”), and for all resulting damages, losses, costs, and liabilities
(including reasonable attorney and professional fees) (collectively “Losses”)
that result or arise from Claims, which in whole or in part: (i) allege that one
or more Products, or any part thereof, or their manufacture, use, import,
support, sale or distribution infringe, misappropriate, or violate any
Intellectual Property rights of a third party; or (ii) allege that one or more
Products, or any part thereof, have caused personal injury or damage to tangible
property. The Manufacturer will pay all amounts agreed to in a monetary
settlement of the Claims and all Losses that result or arise from the Claims.

35.2 Continued Use. If Wintec or any of Wintec’s Customers are prevented or are
likely to be prevented from obtaining, selling, importing, or using Products by
reason of any Claims relating to actual or potential infringement, as determined
in Wintec’s reasonable judgment, then Manufacturer will, at its sole expense and
in the following order: (i) obtain all rights required to permit the manufacture
and sale of such Products by Manufacturer, and the sale, import, and use of the
Products by or for Wintec and its customers; or (ii) modify or replace such
Products to make them non-infringing, provided that any modification or
replacement conforms to the requirements of this MPA. If Manufacturer is unable
to achieve any option above within thirty (30) days after issuance of an
injunction, then Manufacturer will promptly refund to Wintec the price and all
shipping, storage, and related costs, of all affected Products that are returned
or destroyed and Manufacturer shall assist Wintec in identifying alternative
sources for the affected Products’ functionality. The obligations of
Manufacturer under this Section 35.2 shall be in addition to its obligations of
indemnity under this Section 35.

35.3 Notification and Control. Wintec will promptly notify Manufacturer, in
writing, of any Claim for which Wintec believes that it is entitled to
indemnification (provided that Wintec’s failure to provide such notice will
relieve Manufacturer of its indemnification obligations only if and to the
extent that such failure prejudices Manufacturer’s ability to defend the Claim).
Wintec will permit Manufacturer to control, in a manner not adverse to Wintec,
the defense and settlement of any such Claim using counsel reasonably acceptable
to Wintec. Wintec may employ counsel, at its own expense, with respect to any
such Claim (provided that if counsel is employed due to a conflict of interest
or because Manufacturer does not assume control, Manufacturer will bear such
expense). Manufacturer will not enter into any settlement that affects Wintec’s
rights or interests without Wintec’s prior written approval.

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 16 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

35.4 Exceptions to Manufacturer’s Indemnity. Manufacturer shall have no
obligation under Section 35.1 to the extent any claim of infringement is caused
by (i) use of the Product in combination with any other products not intended by
or provided by Manufacturer if the infringement would not have occurred but for
such combination (except to the extent (a) where the sale or use of the Product
would constitute contributory infringement by Manufacturer; (b) the combination
is pursuant to Manufacturer’s information and instructions applicable to the
Product, or (c) there is no commercially reasonable non-infringing use for the
Product other than in such combination); (ii) any alteration or modification of
the Product not undertaken or authorized by Manufacturer, if the infringement
would not have occurred but for such alteration or modification (the parties
agree that incorporation of the Product into a Wintec product shall not be an
alteration or modification of the Product); (iii) Manufacturer’s compliance with
Wintec’s or Wintec’s unique written specifications if the infringement would not
have occurred but for such unique written specifications excepting any
implementation thereof by Manufacturer; or (iv) Wintec’s failure to comply with
written instructions provided by Manufacturer identified by Manufacturer as
necessary to render the Product non-infringing and which would have rendered the
Product non-infringing.

IN WITNESS WHEREOF, the duly authorized representative of each party has
executed this Agreement.

 

WINTEC INDUSTRIES, INC.

By:

 

/s/ Simon Chen

Name:

  Simon Chen

Title:

  Senior Vice President

Date:

  August 6, 2007

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 17 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

NETLOGIC MICROSYSTEMS INTERNATIONAL LIMITED

By:

 

/s/ Ron S. Jankov

Name:

  Ron S. Jankov

Title:

  Director

Date:

  August 6, 2007 NETLOGIC MICROSYSTEMS, INC.

By:

 

/s/ Marcia Zander

Name:

  Marcia Zander

Title:

  Sr. Vice President of Worldwide Sales

Date:

  August 6, 2007

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 18 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

APPENDIX A

The following Products shall be covered under this Agreement.

 

Mfg. Part Number

 

Reference

Part

Number

  )  

Std.

Pack

Qty.

(pcs)

 

MOQ

(pcs)

  Hub Location   Date Added

 

Netlogic Part number

   Cisco Part
Number   Standard
Pack Qty   MOQ   Hub Location   Date
added

[***]

   [***]   [***]   [***]   [***]   8/6/2007

[***]

   [***]   [***]   [***]   [***]   8/6/2007

[***]

   [***]   [***]   [***]   [***]   8/6/2007

[***]

   [***]   [***]   [***]   [***]   8/6/2007

[***]

   [***]   [***]   [***]   [***]   8/6/2007

[***]

   [***]   [***]   [***]   [***]   8/6/2007

[***]

   [***]   [***]   [***]   [***]   8/6/2007

[***]

   [***]   [***]   [***]   [***]   8/6/2007

[***]

   [***]   [***]   [***]   [***]   8/6/2007

[***]

   [***]   [***]   [***]   [***]   8/6/2007

Acknowledgements:

--------------------------------------------------------------------------------

 

WINTEC

By:

 

/s/ Simon Chen

Name:

  Simon Chen

Title:

  Senior Vice President

Date:

  August 6, 2007 NETLOGIC MICROSYSTEMS INTERNATIONAL LIMITED

By:

 

/s/ Ron S. Jankov

Name:

  Ron S. Jankov

Title:

  Director

Date:

  August 6, 2007

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 19 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

NETLOGIC MICROSYSTEMS, INC.

By:

 

/s/ Marcia Zander

Name:

  Marcia Zander

Title:

  Sr. Vice President of Worldwide Sales

Date:

  August 6, 2007

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 20 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

APPENDIX B

RESCHEDULES AND CANCELLATIONS

1. Reschedules. Upon notice to Manufacturer, Wintec may reschedule all or a
portion of a Purchase Order for the Products at no charge as follows:

 

Number of Days

From Original

Delivery Date

    [***] days  

Unlimited reschedules, providing that delivery is within ninety (90) days

from original scheduled delivery date,

[***] days or more   Unlimited reschedules

2. Cancellation. Wintec may cancel all or a portion of a Purchase Order as
follows:

 

2.1 Standard Product

2.1.1 At any time prior to [***], Wintec, for their own convenience, may notify
Manufacturer in writing of their intent to cancel the order for Standard
Products. Upon receipt of a cancellation notice, Manufacturer will stop all
work, and cause its Manufacturers and subcontractors to stop all work related to
the cancelled order(s). If the cancelled order was cancelled more than [***]
days prior to the Delivery Date, such cancellation shall be without penalty of
any kind. If the cancelled order was cancelled within [***] days of the Delivery
Date, Manufacturer may, if reasonable justification can be provided, request
compensation for:

(i) Manufacturer’s actual cost [***] for all Products completed, “Finished
Goods” (which items were delivered, in transit or available for delivery at the
time notice of termination was given pursuant to open Purchase Order(s) and not
previously paid for and where Manufacturer can document no requirements for such
Products from other customers for the following [***] months); and

(ii) Pursuant to any open Purchase Orders, for WIP or raw materials, the actual
costs [***] incurred and documented by Manufacturer for (a) components for such
orders, but only if the components cannot be used in other Products, sold to
other customers, or returned to original Manufacturers (“Liability Mitigation”),
(b) reasonable costs for manufacturing operations completed at time of
cancellation for the terminated portion of the orders; and (c) reasonable
cancellation charges from component Manufacturers for the terminated portion of
the orders. Manufacturer shall document efforts related to Liability Mitigation,
which effort shall continue for no fewer than [***] days prior to submitting a
claim to Wintec.

(ii) Upon payment of Manufacturer’s claim, Wintec shall be entitled to all work
and materials paid for by Wintec and shall provide to Manufacturer instructions
for material disposition. Materials which are shipped to Wintec shall be FCA
Manufacturer’s factory, all at Wintec’s expense. Wintec is not responsible for
any other costs or liability in connection within any cancellation.

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 21 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

2.2 Custom Products

2.2.1 Subject to Section 2.2.2 below, Wintec may cancel all or a portion of a
Purchase Order for Custom Product as follows in Cancellation Liability Table I:

 

No. of Days before Original Delivery Date

  

Cancellation Charge

[***] days

  

[***]% of cancelled order (i.e.,

cancellations are not allowed

within [***] days of the

originally scheduled Delivery

Date)

From [***] days to the

production order Lead Time

(the “Product Cancellation

Time”)

  

[***]% of cancelled Product

value as described below in

Section 2.2.1.1

Greater than [***]

   None

Cancellation Liability Table I

2.2.1.1 At any time during the Product Cancellation Time, Wintec, for their own
convenience, may notify Manufacturer in writing of their intent to cancel all or
a portion of a Purchase Order for Custom Products. Upon receipt of a
cancellation notice, Manufacturer will stop all work, and cause its
Manufacturers and subcontractors to stop all work related to the cancelled
order(s) unless the Custom Product can be used to satisfy another pending Wintec
order. Upon cancellation during the Product Cancellation Time, Manufacturer
shall receive compensation from Wintec for:

(i) Manufacturer’s actual cost [***] for the Products completed for such
cancelled order and not previously paid for; and

(ii) For WIP or raw materials for Products that commenced production for such
cancelled order before the date of such notice of cancellation, the actual costs
[***] incurred and documented by Manufacturer for (a) components for such
orders, but only if the components cannot be used in other products, sold to
other customers, or returned to original Manufacturers (“Liability Mitigation”),
(b) costs for manufacturing operations completed at time of cancellation, and
(c) cancellation charges from component Manufacturers for the cancelled portion
of the orders. Manufacturer shall document efforts related to Liability
Mitigation.

2.2.1.2 Upon payment of Manufacturer’s claim under section 2.2.1.1, Wintec shall
be entitled to all work and materials paid for by Wintec and shall provide to
Manufacturer instructions for material disposition. Materials that are shipped
to Wintec shall be FCA Manufacturer’s factory, all at Wintec’s expense. Wintec
is not responsible for any other costs or liability in connection within any
cancellation.

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 22 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

2.2.2 Notwithstanding Section 2.2.1, if Wintec cancels all or a portion of a
Purchase Order for Custom Product within the Product Cancellation Time primarily
due to:

(i) replacing Manufacturer’s Custom Product with a competing product or
products, offered by one or more third parties,

(ii) Wintec or Wintec’s CMs phasing out the Wintec product using the Custom
Product, or Wintec’s failure to notify Manufacturer of the cancellation of
order(s) for Wintec’s product that uses the Custom Product when Wintec was aware
of such cancellation in advance of the Lead Time for such Custom Products, then
Wintec’s liability for such cancellation shall be as follows in Cancellation
Liability Table II:

 

Product cancellation based

on the originally scheduled

Delivery Date

  

Cancellation fee as percentage

of Wintec cost (as specified by

the Product Prices in the then

current Schedule A) for

Custom Products.

Prior to [***]

   [***]

After [***]

   [***]

After [***]

   [***]

After [***]

   [***]

After [***]

   [***]

Cancellation Liability Table II

2.2.3 If Manufacturer has failed to deliver for [***] days following the
delivery date specified in a Purchase Order for Custom Product or Product
classified as NCNR as defined in Section 3 of this Agreement, Wintec may, at its
option, cancel such Purchase Order with no penalty or liability.

 

Wintec Industries, Inc. - NetLogic Microsystems, Inc. & NetLogic Microsystems
International Ltd.

Confidential

Page 23 of 24

***Confidential Treatment Requested



--------------------------------------------------------------------------------

APPENDIX C

FAILURE ANALYSIS PROCEDURE

Wintec will return failed Products to Manufacturer for failure analysis to
resolve observed problems found while used in Cisco Systems products.

Manufacturer is responsible for performing failure analysis on all returned
Products suspected of being defective. Analysis work shall be performed in a
manner necessary to fully determine the root cause for each failure and to
identify corrective actions to prevent reoccurrence.

Wintec will classify failure analysis requests into two categories – urgent and
normal. Urgent requests are made when the component failure impacts Wintec’s
ability to ship products or when the failure impacts the performance of Wintec
equipment installed at a customer location. All other requests shall be within
the normal category.

Manufacturer will use its best efforts to respond to, identify root cause and
implement correction for all failure analysis requests in a timely manner.
Manufacturer failure analysis responsiveness will be measured using the
following standard criteria:

 

Failure Analysis
type    Normal   Urgent  

Deliverables

Initial response    [***]   [***]  

Functional status

If fail, outline of analysis steps and timeline

If pass, return parts to Wintec via overnight carrier

Preliminary

failure analysis

   [***]   [***]  

Preliminary identification of root cause

Recommendations for containment of problem

Completed
failure analysis    [***]   [***]  

Completed failure analysis summary

If appropriate, corrective action plan and timeline

Update schedule    [***]   [***]  

Progress report on work completed

Projection on next actions

Updated timelines

Note that all of the above response times are subject to the availability and
performance of services provided by third parties that may be required to enable
Manufacturer to adequately perform an appropriate failure analysis.

 

NetLogic Microsystems, Inc. Confidential

Page 24 of 24